Citation Nr: 1146945	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Propriety of the total schedular rating termination for metastatic melanoma associated with lentigo maligna melanoma of the upper sternum.  


REPRESENTATION 

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, reducing the assigned 100 percent schedular evaluation for metastatic melanoma associated with lentigo maligna melanoma of the upper sternum to 0 percent, effective from January 1, 2010.  

The Veteran is represented by the Disabled American Veterans, although he chose to be unrepresented at a hearing before the Board, sitting at the RO, in June 2011.  A transcript of that proceeding is of record.  At the June 2011 hearing, the Veteran submitted additional documentary evidence along with a waiver for its initial consideration by the RO.  In addition, the record of that hearing was left open for a period of 60 days and during that period further documentary evidence was received by the Board, along with a signed waiver by the Veteran's representative for initial RO consideration.  

The Board herein finds that the total rating termination effectuated in this case was improper and that restoration of the 100 percent schedular evaluation is warranted.  This action renders moot the other developed issue of the Veteran's entitlement to an increased rating for metastatic melanoma and, as such, that matter is not herein addressed on its merits.  

During the pendency of this appeal, issues of entitlement to service connection or increased rating for painful scars of the chest, neck and right rib area have been raised, but which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Action of the RO in October 2009 for the reduction in the total schedular evaluation assigned for service-connected metastatic melanoma associated with lentigo maligna melanoma of the upper sternum was effectuated without regard to the requirements set forth in 38 C.F.R. § 3.343 and in contravention of the evidence then of record.  


CONCLUSION OF LAW

The RO action of October 2009, terminating the total rating assigned for metastatic melanoma associated with lentigo maligna melanoma of the upper sternum is void ab initio and restoration of the 100 percent schedular evaluation therefor, effective from January 1, 2010, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.97, 4.118, Diagnostic Code (DC) 6819-7833 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in November 2000, relating to VA's duties to notify and assist claimants seeking VA benefits.  However, as the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with the VCAA and its implementing regulations is obviated at this juncture.  

The record reflects that service connection for lung cancer associated with lentigo maligna melanoma of the upper sternum was established by the RO in a rating decision of February 2009, at which time a 100 percent rating was assigned therefor, effective from January 12, 2009, under Diagnostic Code (DC) 7833(malignant melanoma)-6819 (malignant neoplasm of the lung).  A VA medical examination followed in July 2009 and the RO by its rating determination of July 2009 proposed to reduce the 100 percent rating for lung cancer to 0 percent, noting the absence of any active caner and normal pulmonary function testing.  In its August 2009 notice to the Veteran, the RO stated that some improvement in his lung cancer was indicated.  Following an RO hearing in September 2009 and other input from the Veteran, the RO by its rating determination of October 2009 effectuated the proposed reduction for lung cancer, then recharacterized as metastatic melanoma, from 100 percent to 0 percent, effective from January 1, 2010.  In the RO's October 2009 correspondence to the Veteran, it was set forth that his medical records had been reviewed and that improvement in his metastatic melanoma had been noted. 

The criteria of DC 6819 govern malignant neoplasms of any specified part of the respiratory system, which assigns a 100 percent rating for active disease.  38 C.F.R. § 4.97, DC 6819.  A Note to DC 6819 instructs that the 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Where there has been no local recurrence or metastasis, the disability is rated on residuals.

Under DC 7833, malignant melanoma is rated as scars (DCs 7801, 7802, 7803, 7804, or 7805), disfigurement of the head, face, or neck (DC 7800), or impairment of function (under the appropriate body system).  38 C.F.R. § 4.118.  If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment.  As under DC 6819, six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Where there has been no local recurrence or metastasis, the disability is rated on residuals.  Id.  

Important for this decision, the Notes to DC 6819 and 7833 also state that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e), which provide specified notice and due process requirements where reduction in the evaluation of a service-connected disability would result in a reduction of current compensation payments. 

The Board acknowledges the decision in Rossiello v. Principi, 3 Vet. App. 430, 433 (1992), which held that, under the criteria of DC 6819, then in effect and since revised, a rating reduction claim was not at issue as the language of DC 6819 mandated an automatic reduction from the 100 percent level by operation of law.  Since that decision, VA has revised the Note to DC 6819 to its current language which specifically requires application of the due process provisions of 38 C.F.R. § 3.105 prior to any rating reduction.  61 Fed. Reg. 46720 (Sept. 5, 1996).  In making this revision, VA stated that "the rule requires only an examination, not a reduction," six months following the cessation of treatment.  Id.  

Also important for this decision, the provisions of 38 C.F.R. § 3.343(a) provide that total disability ratings (as in this case), when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, that is, while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

Where VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is void ab initio and must be set aside as not in accordance with the law.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).

Notwithstanding the fact that the reduction effectuated in this matter was undertaken in compliance with 38 C.F.R. § 3.105(e), it is nevertheless evident that such action was effectuated without specific consideration or reference to 38 C.F.R. § 3.343, nor was the Veteran furnished notice of that regulation or its impact in any VCAA notice, statement of the case, supplemental statement of the case, or any other subsequent document furnished to him by the RO.  In sum, the RO has not developed or adjudicated this matter as a case involving a total rating termination governed by 38 C.F.R. § 3.343.  Parenthetically, it is noted that the 100 percent evaluation had not remained in effect for a period of five or more years, and, therefore, the provisions of 38 C.F.R. § 3.344 as to the stabilization of disability evaluations are not for application. 

Here, the RO failed to cite or include in any decisional document or notice letter a discussion of the pertinent provisions of 38 C.F.R. § 3.343, the effect of which is to void ab initio the RO's reduction action of October 2009 and to compel the Board to set it aside as not in accordance with law.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

As there is no indication that the RO considered the provisions of 38 C.F.R. §3.343 in terminating the total rating, and as there was no finding that material improvement had been shown or, if it was established, that it was attained under the ordinary conditions of life, the total schedular rating must be restored.  The RO's failure to demonstrate that material improvement attained under the ordinary conditions of life with respect to the Veteran's disability had been shown cannot be cured by subsequent examination or action by VA.  Rather, the Board must look only to the evidence of record at the time of the reduction, and determine whether that action was appropriate. 

In addition, the pertinent evidence, while not demonstrating surgical or other systemic treatment since the lung wedge resection was undertaken in December 2008, nevertheless identifies quite clearly the continued existence of an active, incurable cancer present in the Veteran's bloodstream, without knowledge on the part of the Veteran or others as to when and how his metastatic cancer will affect vital organs of his body at some undisclosed point in the future.  Although the Veteran does not have lung cancer per se, there is present metastatic melanoma with a primary situs of the upper sternum and metastasis to the lung, i.e., systemic incurable melanoma, classified as stage IV, based on its aggressive nature.  Moreover, the Veteran has furnished sworn testimony that surgical scarring about the chest is painful to him on a daily basis, and VA examination in July 2009 revealed that scarring to be slightly tender and depressed, with there being mild muscle loss underneath the skin surface.  So, within the pertinent time frame there is a showing not only of active cancer, but also of symptomatic chest scarring, which in combination clearly warrant more than the 0 percent rating assigned by the RO in October 2009 and, thus, signify the impropriety of the rating reduction to 0 percent effectuated in this case.  On that basis, restoration of the 100 percent evaluation is warranted, effective from January 1, 2010, and this action renders moot the question of what rating is for assignment for the disability at issue.  

This decision does not suggest that the current evidence of record supports the current 100 percent evaluation, simply that the reduction of the 100 percent rating was not effected in accord with VA law.  Any subsequent action taken to reduce the rating in question must be in accord with the facts then presented and the governing legal criteria then in effect. 


ORDER

As the action to terminate the assigned total rating was improper, restoration of a 100 percent schedular evaluation for metastatic melanoma is warranted, effective from January 1, 2010.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


